           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

MATTHEW RIVERA                                             PLAINTIFF
ADC #140789

v.                        No. 3:20-cv-53-DPM

HEATHER STEELE, Parole
Officer, Paragould Parole
Officer                                                 DEFENDANT

                               ORDER

     Rivera hasn’t paid the $400 filing and administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed. Doc. 3. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.
                                __________________________
                                D.P. Marshall Jr.
                                United States District Judge

                                   6 April 2020
